 Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 1 of 40 PageID #: 93667



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 CHRIS TALLEY, individually and on behalf of
 all others similarly situated,                         Civil Action No.

                        Plaintiff,                      CLASS ACTION COMPLAINT

         v.                                             JURY TRIAL DEMANDED

 GENERAL MOTORS, LLC,

                        Defendant.



       1.      Plaintiff Chris Talley (“Plaintiff”) brings this action for himself and on behalf of all
persons in the United States who purchased or leased any 2010 to present Chevrolet Camaro

(“Class Vehicles”) designed, manufactured, marketed, distributed, sold, warranted, and/or

serviced by General Motors LLC (“GM” or “Defendant”). Plaintiff alleges as follows:


                                        INTRODUCTION

       2.      This is a consumer class action concerning a failure to disclose material facts and a

safety concern to consumers.

       3.      General Motors LLC manufactured, marketed, distributed, and sold the Class

Vehicles without disclosing that the Class Vehicles’ starters and/or the heat shielding around them
were defective in design, workmanship and/or material.

       4.      The Class Vehicles are equipped with starters that are prone to premature failure,

both within and outside of the warranty periods, which necessitates costly repairs and

replacements. These problems can cause the car to fail to start, particularly in hot weather or after

the vehicle has just been driven.

       5.      On information and belief, GM in designing and manufacturing the Class Vehicles,

installed defective starters and/or heat shields, failed to install them correctly, and/or failed to

account for the levels of heat the starter and the surrounding components would be subject to from

the rest of the vehicle. Vehicles, including the Class Vehicles, have heat shields installed to protect


                                                  1
 Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 2 of 40 PageID #: 93668




the starter and the surrounding components from the heat. However, in the Class Vehicles, upon

information and belief, the heat shield is insufficient to protect the starter and the surrounding

components from soaking up the heat, which increases the resistance within the starter until it

burns out (collectively, the “Starter Defect”). The Starter Defect can also damage attached

components, including the wiring and the battery.

        6.      On information and belief, the Starter Defect manifests in the following manner:

the starter is slow to start the vehicle or fails to start the vehicle at all, often in hot weather or after

just being been driven; wiring to and from the starter is damaged and/or melted; and the vehicle’s

battery wears out faster than normal. Some Class Members have also experienced other problems
with the electrical system due to the stress the Starter Defect places on the vehicle’s electrical

system on the whole. Other Class Members have also experienced engine problems, which

develop when the starter fails and is stuck in a position that damages other engine components.

        7.      When the Starter Defect manifests during the warranty period, upon information

and belief, GM authorizes its dealerships merely to replace the starter, wiring, and other damaged

components with the same defective versions, without improving the heat shielding. As a result,

the Starter Defect manifests again, often outside the warranty period, and Class Members are

forced to replace the starter and other damaged components and bear the cost repeatedly.

        8.      The Starter Defect is inherent in each Class Vehicle and was present at the time of

sale.

        9.      GM was well aware of the Starter Defect from pre-production testing, design failure

mode analysis, calls to its customer service hotline, aggregate part sales, dealer audits, aggregate

warranty information, and customer complaints made to both GM and dealers. These sources of

knowledge and information were exclusively in the possession of GM and its network of dealers

and, therefore, unavailable to consumers.

        10.     Despite access to aggregate internal data, GM has actively concealed the existence

of the Starter Defect by blaming bad batteries and/or the actions of owners and lessees and failed

to permanently repair the Starter Defect, instead transferring the costs of repair to consumers.




                                                     2
 Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 3 of 40 PageID #: 93669




       11.     GM sells the Class Vehicles with a 3-year, 36,000-mile bumper-to-bumper

warranty. However, when class members bring their vehicles to GM’s authorized dealerships

having already required repair of the Starter Defect, and requesting coverage for a subsequent

failure, GM denies coverage. As a result, Class Members are paying hundreds of dollars out-of-

pocket to repair, money which flows to GM when consumers purchase GM parts.

       12.     The Starter Defect is material because it poses a serious safety concern. The failure

of a vehicle to start, especially after it has recently been driven, can cause owners to be stranded.

In certain instances, the Starter Defect can also damage the electrical system and the engine, which

can cause the vehicle to lose power while it is being driven and increases the chance of the vehicle
becoming involved in a collision.

       13.     The Starter Defect is also material because consumers incur significant and

unexpected repair costs. GM’s failure to disclose the Starter Defect at the time of purchase is

material because no reasonable consumer expects to spend hundreds, if not thousands, of dollars

to repair or replace damaged vehicle components that the manufacturer knows will fail well before

the expected useful life of the component and damage other components of the vehicle as well.

       14.     Had GM disclosed the Starter Defect, Plaintiff and Class Members would not have

purchased the Class Vehicles or would have paid less for them.


                                         THE PARTIES

Plaintiff Chris Talley

       15.     Plaintiff Chris Talley is a Delaware citizen and resident.

       16.     On January 16, 2017, Plaintiff purchased a used 2016 Chevrolet Camaro with

17,896 miles on the odometer from Koons Ford of Baltimore in Maryland. Koons Ford of

Baltimore is one of many dealerships owned and operated by the Koons Automotive Group.

Several of these Koons Automotive Group dealerships are GM-authorized Chevrolet dealerships.

       17.     Plaintiff purchased his Camaro primarily for personal, family, or household use.

       18.     Passenger safety and reliability were important factors in Plaintiff’s decision to

purchase his vehicle. Before making his purchase, Plaintiff reviewed GM’s official website



                                                 3
 Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 4 of 40 PageID #: 93670




regarding the 2016 Chevrolet Camaro, Cars.com, and owner’s forums online. Plaintiff also spoke

with a salesperson at the dealership regarding the Camaro and went on a test drive with the

dealership salesperson. Plaintiff believed that the Camaro would be a safe and reliable vehicle.

        19.     GM’s omissions were material to Plaintiff. Had GM disclosed its knowledge of the

Starter Defect before he purchased his Camaro, Plaintiff would have seen and been aware of the

disclosures. Furthermore, had he known of the Starter Defect, Plaintiff would not have purchased

his vehicle or would have paid less for his vehicle.

        20.     In or around May 2019, with approximately 32,000 miles on the odometer, Plaintiff

began to experience the Starter Defect. His car would start slowly, especially soon after it had
been driven. Eventually, it failed to start at all.

        21.     Plaintiff had his vehicle taken to Diver Chevrolet, an authorized GM dealership

located in Wilmington, Delaware. There, the starter, the associated wiring, and the battery were

replaced under warranty. Upon information and belief, no changes were made to the heat shielding

of the vehicle, and GM did not extend the warranty on the replaced components.

        22.     Despite the repair, Plaintiff’s vehicle has begun to manifest the Starter Defect once

again, becoming increasingly difficult to start, beginning in the summer of 2020. Plaintiff’s

vehicle now has over 40,000 miles on the odometer.

        23.     At all times, Plaintiff, like other class members, has attempted to drive his vehicle

in a manner that was both foreseeable and in which it was intended to be used.

Defendant

        24.     Defendant General Motors LLC is a Delaware limited liability company with its

principal place of business located at 300 Renaissance Center, Detroit, Michigan. General Motors

LLC is registered to do business in the State of Delaware. The sole member and owner of General

Motors LLC is General Motors Holdings LLC. General Motors Holdings LLC is a Delaware

limited liability company with its principal place of business in the State of Michigan. General

Motors Holdings LLC’s only member is General Motor Company, a Delaware corporation with




                                                      4
 Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 5 of 40 PageID #: 93671




its principal place of business in the State of Michigan. General Motors Company has 100%

ownership interest in General Motors Holdings LLC.

       25.     General Motors LLC, through its various entities, designs, manufactures, markets,

distributes, services, repairs, sells, and leases passenger vehicles, including the Class Vehicles,

nationwide and in Delaware. General Motors LLC is the warrantor and distributor of the Class

Vehicles in the United States.

       26.     At all relevant times, Defendant was and is engaged in the business of designing,

manufacturing, constructing, assembling, marketing, distributing, and selling automobiles and

motor vehicle components in Delaware and throughout the United States of America.


                                 JURISDICTION AND VENUE

       27.     This action is properly before this Court and this Court has subject matter

jurisdiction over this action under the Class Action Fairness Act. At least one member of the

proposed class is a citizen of a different state than GM, the number of proposed class members

exceeds 100, and the amount in controversy exceeds the sum or value of $5,000,000.00 exclusive

of interests and costs. 28 U.S.C. § 1332(d)(2)(A).

       28.     In addition, under 28 U.S.C. § 1367, this Court may exercise supplemental

jurisdiction over the state law claims because all of the claims are derived from a common nucleus

of operative facts and are such that Plaintiff would ordinarily expect to try them in one judicial

proceeding.

       29.     This Court has personal jurisdiction over Defendant because it is incorporated in

the State of Delaware; has consented to jurisdiction by registering to conduct business in the state;

maintains sufficient minimum contacts in Delaware; and otherwise intentionally avails itself of the

markets within Delaware through promotion, sale, marketing and distribution of its vehicles, which

renders the exercise of jurisdiction by this Court proper and necessary as GM is “at home” in

Delaware.




                                                 5
 Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 6 of 40 PageID #: 93672




       30.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(a)-(c). A substantial

part of the events or omissions giving rise to the claims occurred in this District. Plaintiff may

properly sue GM in this District, GM’s state of incorporation.


                                   FACTUAL ALLEGATIONS

       31.     Since 2009, GM has designed, manufactured, distributed, sold, and leased the Class

Vehicles. GM has sold, directly or indirectly, through dealers and other retail outlets, thousands of

Class Vehicles in Delaware and nationwide. In 2019, GM sold 2,887,000 vehicles in the United

States alone and estimated that it was “the market share leader in . . . North America[.]” 1

       32.     GM has thousands of authorized dealerships across the United States, all of which

are under GM’s control. GM authorizes these dealerships to sell GM vehicles, parts, and

accessories and to service and repair GM vehicles using GM parts. 2 Its net automotive sales

through those dealerships, for its North American region totaled $106,366,000 in 2019. 3 GM sells

its vehicles to its authorized dealerships, which in turn sell those vehicles to consumers. After these

dealerships sell cars to consumers, including the Plaintiff and Class Members, they purchase

additional vehicle inventory from GM to replace the vehicles sold, increasing GM’s revenues.

Thus, Plaintiff’s and Class Members’ purchase of Class Vehicles accrues to the benefit of GM by

increasing its revenues. In addition, GM underscores the importance of its dealerships, as follows:

“The quality of GM dealerships and our relationship with our dealers and distributors are critical

to our success given that dealers maintain the primary sales and service interface with the end

consumer of our products.” 4




       1
               See General Motors Company 2019 Annual Report (Form 10-K), at 2 (Feb. 5,
2020), available at: https://www.sec.gov/Archives/edgar/data/1467858/000146785820000028/
gm201910k.htm (last accessed July 7, 2020).
       2
               Id. at 3.
       3
               Id. at 26.
       4
               Id.


                                                  6
 Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 7 of 40 PageID #: 93673



                                         The Starter Defect
        33.     The starter in any vehicle is the component which cranks the engine and starts a

vehicle. The starter itself is a small electric motor, attached to a solenoid (a cylindrical coil of wire

acting as a magnet when carrying electric current) that takes power from the car’s battery and

delivers it to the starter’s motor.

        34.     Turning the ignition switch, or pressing the start-stop button, energizes the motor

in the starter, engaging the electromagnet inside to push out a rod to which a pinion gear is attached.

That pinion gear meets the flywheel on the engine, which itself is attached to the end of the

crankshaft. As the starter turns, the engine turns over, taking in both air and fuel. Simultaneously,

electricity is sent through coil packs and the spark plug wire to the spark plugs, which ignites the

fuel in the combustion chamber.

        35.     Once the engine turns over, the starter disengages by retracting the rod and

removing the pinion gear out of contact with the flywheel. The electromagnet within the starter

also stops.

        36.     Due to their location in vehicles, starters can absorb and retain heat from various

sources. When starters absorb heat, the heat adds resistance to the electrical conductors inside,

and more power is needed than normal for the starter to function. There is a limit to the amount

of resistance a starter can accept and still function properly. When a starter has more resistance,

the current flow is correspondingly reduced and the starter either turns slowly or eventually stops

functioning entirely, often because the solenoid is damaged.

        37.     As a result, most vehicles have heat shields installed by the manufacturer to protect

the starter from absorbing heat by reflecting heat away from the starter. Upon information and

belief, the heat shield installed in Class Vehicles insufficiently protects the starter from the heat

given off by the engine and other vehicle components.

        38.     The excessive heat the starter is exposed to also damages the wires leading to and

from the starter, often causing them to melt, or damage the fuse box, particularly the starter fuse.

A heat-damaged starter will also pull more power than normal from the battery, leading to

premature battery failure.


                                                   7
 Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 8 of 40 PageID #: 93674




       39.       The starter can also fail while it is engaged, such that the engine will turn over, but

the starter’s pinion and gear remain engaged to the engine’s flywheel. This damages the starter

and can also cause damage to the engine. The Starter Defect can also lead to more widespread

problems with the electrical system within the Class Vehicles.

       40.       The Starter Defect alleged is inherent in and the same for all Class Vehicles.

Despite knowing of the Starter Defect in the fifth generation Camaro, model years 2010 to 2015,

Chevrolet made no changes to the starter design or heat shielding materials in the sixth generation

Camaro, model years 2016 and on.

       41.       Upon information and belief, GM has changed the part number of the starter in
Class Vehicles, but starter is nearly identical and the Starter Defect persists.

                        The Starter Defect Poses a Serious Safety Concern
       42.       The Starter Defect is material to consumers because it presents a serious safety

concern. When drivers pull over or stop driving their car, they may not know that the starter has

been damaged to the point of failure and they will be unable to restart the car. This also causes a

problem when a vehicle experiences a stall while being driven and cannot be restarted. This leaves

the vehicle and the occupants stranded, and more likely to be involved in a collision because the

vehicle cannot move on its own.

                GM Had Superior and Exclusive Knowledge of the Starter Defect

       43.       GM is aware of the Starter Defect and denies the defect exists. GM is also refusing

to extend the warranty for the starter and related components or fix the condition which causes the

Starter Defect to occur.

       44.       As a result, GM’s customers have had or will have to pay thousands in out-of-

pocket costs.

       45.       Most vehicles have a heat shield installed to protect the starter from the high heat

generated from the engine. In designing and selecting the materials used to produce the heat shield,

GM failed to account for the extremely high temperatures generated by the engines, or for the




                                                   8
 Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 9 of 40 PageID #: 93675




placement of the starter next to the exhaust header and the catalytic converter as shown in Figure

1 below. 5




                                                FIGURE 1

       46.     The heat shield in Class Vehicles also does not curve under the starter to protect it

from heat on more than one side, but is a simple flat shield, as shown in Figure 2. 6 Upon

information and belief, the heat shield and starter in Class Vehicles also are components that GM

uses in other vehicles, in order to save production costs. However, while these components may

be sufficient for other designs and engine configurations, they are insufficient to withstand the heat

generated by the Class Vehicles.




                                            FIGURE 2

       5
          “5th Gen Camaro SS Starter Replacement (2010-2015)”, (available at
https://www.youtube.com/watch?v=oKapUDn7fV8).
        6
          Id.


                                                  9
Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 10 of 40 PageID #: 93676




       47.     Upon information and belief, Class Vehicles have been outfitted with one of the

two heat shields shown below in Figure 3. Neither heat shield is sufficient to protect the starter

from the heat generated by the engine.




                                            FIGURE 3

       48.     Upon information and belief, GM monitors customers’ complaints made on third

party websites and made to the National Highway Traffic Safety Administration (“NHTSA.”)

Federal law requires automakers like GM to be in close contact with NHTSA regarding potential

auto defects, including imposing a legal requirement (backed by criminal penalties) compelling

the confidential disclosure of defects and related data by automakers to NHTSA, including field

reports, customer complaints, and warranty data. See TREAD Act, Pub. L. No. 106-414, 114

Stat.1800 (2000).

       49.     Automakers have a legal obligation to identify and report emerging safety-related

defects to NHTSA under the Early Warning Report requirements. Id. Similarly, automakers

monitor NHTSA databases for consumer complaints regarding their automobiles as part of their

ongoing obligation to identify potential defects in their vehicles, including safety-related defects.


                                                 10
Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 11 of 40 PageID #: 93677




Id. Thus, GM knew or should have known of the many complaints about the Starter Defect logged

by NHTSA ODI, and the content, consistency, and large number of those complaints alerted, or

should have alerted, GM to the Starter Defect.

       50.     The following are complaints concerning the Starter Defect, available through

NHTSA’s website, www.safercar.gov, which reveal that GM, through its network of dealers and

repair technicians, was made aware of many starter failures.


       a. DATE OF INCIDENT: June 15, 2018
          DATE COMPLAINT FILED: July 2, 2018
          NHTSA/ODI ID: 11105045
          VEHICLE: 2016 Chevrolet Camaro
          SUMMARY: INCIDENT #1: ON JUNE 15, 2018, AFTER MAKING MY
          NORMAL COMMUTE TO AND FROM WORK, I ARRIVED HOME. LATER
          THAT EVENING, WHEN I TRIED TO START MY CAR, I WAS NOT ABLE
          TO START IT AT ALL. I WAS UNABLE TO FIGURE OUT WHAT WAS THE
          ISSUE AND HAD TO HAVE IT TOWED BACK TO THE DEALERSHIP. IT
          TURNED OUT THAT THE ISSUE WAS THE STARTER – AN ISSUE THAT
          SHOULD DEFINITELY NOT NEED TO BE OF CONCERN TO A NEW CAR
          OWNER. WHILE I WAS PROVIDED WITH A LOANER CAR, I WAS
          HIGHLY INCONVENIENCED DURING MY FATHER[]S DAY WEEKEND.

             INCIDENT #2: WHILE DRIVING CAR TO AN APPOINTMENT ON
             THURSDAY, JUNE 21, 2018, THE GAS PEDAL GOT STUCK AND I COULD
             NOT STOP THE CAR. I REPLEATELDY TRIED TO APPLY BRAKES BUT
             THIS DID NOT WORK. TO AVOID CRASHING, RISKING MY SAFETY AND
             THE SAFETY OF THE OTHER ROAD USERS, I HAD TO MAKE A QUICK
             DECISION. THIS DECISION WAS FOR ME TO KICK THE GAS PEDAL TO
             BREAK IT. IN ORDER TO DRIVE THE CAR TO A SAFE LOCATION, I
             LITERALLY HAD TO USE AN UMBRELLA IN PLACE OF THE GAS PEDAL
             TO GIVE POWER TO THE CAR.

       b. DATE OF INCIDENT: January 21, 2019
          DATE COMPLAINT FILED: January 25, 2019
          NHTSA/ODI ID: 11172213
          VEHICLE: 2012 Chevrolet Camaro
          SUMMARY: DRIVING INTO WORK AND THE ENGINE STARTS SUCKING
          AIR THROUGH THE INNER CABIN, ALL OF A SUDDEN THE ENGINE
          JUST DIES COMPLETELY HOWEVER THE ELECTRONICS STAYED ON. I
          TRIED TO START THE CAR AFTER LETTING IT COOL FOR 2 HRS AND
          THE ENGINE STARTED SHAKING RAPIDLY, THERE ARE NO ENGINE
          LIGHTS OR ALARMS ON THE DASH. I GET THE CAR TOWED HOME, I
          TEST THE BATTERY AND ALTERNATOR AND THEY BOTH CHECK OUT.
          I HAD A FULL TUNE AND TRIED TO FIRE IT UP AGAIN AND THE CRANK


                                                 11
Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 12 of 40 PageID #: 93678



        WOULDN’T TURN AND NOTICED THE STARTER WAS ENGAGED. I
        REPLACED THE STARTER AND THE CAR CRACK WITH NO PROBLEM
        HOWEVER THE ENGINE KNOCKED UNCONTROLLABLY. THIS CAR
        FAILED ON ME AND CUT OFF COMPLETELY WITH NO CONTROLS, HAD
        I BEEN ON THE HIGHWAY I COULD HAVE LOST MY LIFE.

     c. DATE OF INCIDENT: December 6, 2019
        DATE COMPLAINT FILED: December 9, 2019
        NHTSA/ODI ID: 11288050
        VEHICLE: 2011 Chevrolet Camaro
        SUMMARY: 2 WEEKS AGO MY CAR WOULDN’T START, SO MY SON
        REPLACED MY STARTER FUSE. AGAIN THIS PAST FRIDAY DECEMBER
        6TH, MY CAR WOULDN’T START. SO I REPLACED THE STARTER FUSE,
        IT BLEW 4 TIMES. I THEN HAD THE VEHICLE TOWED TO GATEWAY
        CHEVROLET & HE TOLD ME THAT THE FUSE BOX WAS BAD. BOTH
        TIMES MY CAR WAS PARK IN A AREA.


     d. DATE OF INCIDENT: October 25, 2017
        DATE COMPLAINT FILED: December 19, 2017
        NHTSA/ODI ID: 11055594
        VEHICLE: 2016 Chevrolet Camaro
        SUMMARY: THE CARS PUSH BUTTON START IS NOT WORKING TO
        START THE CAR, INTERMITTANT. THE CAR SHUTS OFF IN TRAFFIC.
        THE CARS NEGITIVE BATTERY CABLE, IGNITION SWITCH, WERE
        REPAIRED BUT THE CAR S HESITANT TO START AGAIN. THE ENGINE
        FEELS LIKE IT IS GOING TO DIE AGAIN WHIKE DRIVING. THE CAR IS
        HESITANT ON ACCELERATION.

        THE CAR WAS DEEMED A LEMON NOVEMBER 2017 FOR SEVERAL
        ENGINE, SAFTY, AND SUSPENSION ISSUES BUT GENERAL MOTORS IS
        KEEPING THE CASE IN APPEALS DUE TO NON-COMPLIANCE TO
        REPLACE THE UNSAFE CAR AWARDED BY THE ARBITRATOR.


     e. DATE OF INCIDENT: October 19, 2010
        DATE COMPLAINT FILED: October 20, 2010
        NHTSA/ODI ID: 10361456
        VEHICLE: 2010 Chevrolet Camaro
        SUMMARY: 2010 CHEVROLET CHEVY CAMARO V6, SUDDEN LOSS OF
        POWER, COMPLET ELECTRICAL FAILURE, AND ENGINE SHUTDOWN
        WHILE DRIVING 30 MPH IN SUBDIVISION. PULLED TO SIDE OF ROAD.
        TURNED CAR “OFF” AND BACK ON. DROVE TO DEALER WHO SAID
        THEY COULD FIND NO PROBLEM AND NOTHING RECORDED IN CAR’S
        COMPUTER. GOOGLED RECALL OF V8 TO SHOW DEALER, BUT
        DEALER SAID THIS WAS UNRELATED. *TR




                                    12
Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 13 of 40 PageID #: 93679




Customer Complaints on Third-Party Websites

       51.      Consumers similarly complained about the defect on various online forums, often

buying new starters from GM and discussing various remedies, including improving the heat

shielding to prevent the problem from reoccurring. However, when consumers take their vehicles

to GM dealership for repairs, no improvement is made to the heat shielding. In fact, GM denies

there is defect and instead claims that slow starting is normal, or else blames the installation of

aftermarket stereos or bad batteries. On information and belief, GM monitors such third party

websites as a regular practice, and would have been aware of such postings about issues being

complained about as to its vehicles. The three largest American car manufacturers in particular,
GM, Ford, and Chrysler, have made the monitoring of consumer complaints as posted on third-

party websites a part of their brand and reputational management for at least a decade. 7 Below are

some examples of complaints regarding the Starter Defect on consumer boards (errors in original).

       a. December 23, 2014, pomomp, an owner of a 2014 Camaro SS 1LE posted:
          Hi everyone,

             I just purchased a ’14 camaro 1LE,

             I’ve been scouring the forums for this issue that I’m having to no avail. Most
             threads are either inconclusive or don’t have same symptoms as me…

             Anyway, when my car is hot, or after recently switching it off, it struggles to start
             – it cranks for longer and when it finally fires up, the stabilitrak warning lights
             come on and the car drives rough.

             I’ve replaced the battery as I’ve read that could be the issue. Worked for a while
             then had the same issue later that day. It only happens when the car is hot.

             I’m at the dealership and they don’t seem to know what it might be and need to
             hold on to the car for a few days – which I think will end up a dead end. They
             reckon it could be a fuel pump. On top of this, I live over 200km from my nearest
             dealer so I’m in a tough position.

             The car only has 10,000 km on the clock. I’m going to have the battery and ground

       7
          See Read, Richard, “Taking your car complaint online? Chrysler, GM, and Ford will
see it.”, Christian Science Monitor, Aug. 21, 2012 (available at
https://www.csmonitor.com/Business/In-Gear/2012/0827/Taking-your-car-complaint-online-
Chrysler-GM-and-Ford-will-see-it.) (last visited Aug. 26, 2020).


                                                  13
Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 14 of 40 PageID #: 93680



        wires all checked, but apart from that, I don’t know what else to do! I’ve also read
        that heat wrapping the starter might help, can anyone tell me where I can find it
        on this car?

        Any           other          suggestions?          (Available                           at
        https://www.camaro5.com/forums/showthread.php?t=389338)

        December 24, 2014, keving2873, an owner of a 2011 Camaro 2SS RS replied:
        I have had similar problems. Had a dealership check the battery and they found
        that the starter was trying to pull way more juice from the battery than normal (I
        don’t remember how much exactly). They decided to swap the starter and after
        that everything seemed to be back to normal. It has been a few months and I seem
        to be getting back into the same situation. The starter sounds very labored when I
        got to start the car only minutes after having turned it off, say like when you get
        gas or something.

        So I would say the starter would be a good thing to check, but that might not be a
        lasting                   fix…                    (Available                    at
        https://www.camaro5.com/forums/showthread.php?t=389338)

        December 25, 2014, Low Saturn, an owner of a 2011 Camaro 2SS/RS, replied:

        Subscribed.

        Mine does the same thing. Fires right up without issue in the morning or after
        sitting several hours. But if I restart it after driving it a little while, it struggles a
        bit to start. Almost like you’re trying to start it with a slightly low battery.

        But if the battery were low, the opposite would happen. (Available at
        https://www.camaro5.com/forums/showthread.php?t=389338)

     b. December 19, 2017, Lampslife, an owner of a 2016 Camaro SS posted: SO
        THIS IS THE SECOND STARTER THAT HAS BEEN INSTALLED ON MY 16
        SS. NOW, THIS STARTER IS STARTING TO DO THE SAME THING AS MY
        FIRST ONE DID AFTER 2 MONTHS OF RUNNING GREAT. WHEN THE
        NEW STARTER WAS INSTALLED MY CAR WOULD CRANK UP IN NO
        TIME HALF A SECOND AND NOW IT TAKES ABOUT 2, HAVE YOU ALL
        EXPERIENCED THIS ISSUE WITH YOUR CARS AND IF YOU HAVE WHAT
        SHOULD I DO. I REMEMBER HAVING THIS DISCUSSION A WHILE BACK
        AND SOMEONE SAID I SHOULD WRAP MY STARTER IN THIS SORT OF
        HEAT BLOCKING WRAP BUT WHO KNOWS I COULD REALLY USE
        YOUR HELP! ON THE VIDEO LINK SKIP TO 4:15 SECONDS TO HEAR THE
        ISSUE            IM           HAVING.             (Available        at
        https://www.camaro6.com/forums/showthread.php?t=516508)


        December 19, 2017, Red Leader, an owner of a 2016 Camaro 1SS posted a
        reply: I had the same issue. Would only happen on hot days after driving hard and


                                               14
Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 15 of 40 PageID #: 93681



        then shutting car down and trying to restart shortly after, like within 5-10 minutes.
        Starter finally toasted itself about 3 months ago. Starter was replaced under
        warranty and haven’t had any issues since, but I haven’t driven it hard on a hot
        day     yet    to   see    if   it    will    do     it    again.    (Available    at
        https://www.camaro6.com/forums/showthread.php?t=516508)

        December 19, 2017, fxdxron1, an owner of a 2016 Camaro 1SS, posted
        another reply: Is the engine cranking slowly? Or does it sound normal just taking
        longer to start? Mine always start slow when hot and I let it sit for about 10
        minutes. Some on here think it is normal to start slowly when hot. This is never a
        normal condition. I am taking mine to the dealer for the second time (Available at
        https://www.camaro6.com/forums/showthread.php?t=516508)

        December 19, 2017, Calvear0, an owner of a 2016 Camaro SS, replied: I’m
        having the same issue on my 2016 ss. Hopefully it’s just the starter. Mine cranks
        at times and it won’t start at all. Then a burned smell happens right after. They told
        me that’s because of my audio sound system I put on. Don’t believe that, I’ve had
        it for over a month and now it’s happening.                           (Available at
        https://www.camaro6.com/forums/showthread.php?t=516508&page=2)

        October 31, 2019, leadfoot93, an owner of a 2016 Camaro 1SS replied: I just
        had to have my starter replaced only 28k miles on it. Car was dead in my driveway,
        had      to   have      it    towed     to     the     dealer.    (Available    at
        https://www.camaro6.com/forums/showthread.php?t=516508&page=3)

        November 1, 2019, martelds, an owner of a 2016 Camaro 2SS, replied: Had
        the same issue, GM said my battery was bad gave me a new battery it seemed
        better. But on hot days and driving hard, I live in AZ so everyday is hot. It seemed
        to work for a while. Then it started again. I replaced my battery myself but the
        problem still persists. The problem has to be the started getting cooked. I’m at
        48,000 miles now. I called my dealer they said they would take a look since I have
        a record of complaining about it, but no promises. I’ll problem have to make an
        extended warranty claim, but they time I’m going to wrap the headers and the
        started with heat shield. It’s the starter it’s not the battery. (Available at
        https://www.camaro6.com/forums/showthread.php?t=516508&page=3)

     c. May 14, 2017, JERRYwss6, an owner of a 2011 Camaro SS, posted: Car won’t
        start when hot. I let it cool down for about 20-30 minutes and it’ll start no problem.
        .(Available at https://www.camaro5.com/forums/showthread.php?t=495026)


     d. March 12, 2015, Mb6000, an owner of a 2011 Camaro 2SS, posted: Has anyone
        figured out why our cars don’t start or start hard when hot. Car will start fine when
        cold. Tried searching and never found out what the issue really is. Anyone have
        the answer. Heard to replace battery, starter, or crank sensor. (Available at
        https://www.camaro5.com/forums/showthread.php?t=399658)

        March 13, 2015, hazy, an owner of 2011 Camaro 2SS, replied:



                                             15
Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 16 of 40 PageID #: 93682



        yep. I get this problem. Struggles to start, then when it does fire up, throws the TC/ST
        lights, tach doesn’t work, and get the ‘Service Stabilitrac’ warning.

        I’ve looked everywhere, and decided that it’s the starter getting too hot. I am
        considering having my headers ceramic coated, but in order to avoid the down time
        for that, I’m going to get either a new hood, or some hex vents to [hopefully] reduce
        engine bay temps.

        If that doesn’t help (and I’ll know sometime this summer, bc it gets pretty warm here)
        I’ll figure out the best starter for a replacement. (Available at
        https://www.camaro5.com/forums/showthread.php?t=399658)

        March 25, 2015, camarostart2010, an owner of a 2011 Camaro SS, replied: I
        have the same issue. Besides a weak battery in the summer do to a higher resistance
        with temp, and so much music in my car. When the car was hot and shut off between
        a few mins to an hr it would not turn on or I would take a few seconds to fire. Very
        annoying, and taxing on the start to say the least. It is a definite temperature related
        issue. It only happens after the car was hot or running a while. It could be super cold
        and the cars always fired up. I am definitely going to change my starter to a much
        better unit. Thank you guys. (Available at
        https://www.camaro5.com/forums/showthread.php?t=399658&page=2)

        April 5, 2015, MANNYS2SS/RS, an owner of a 2010 Camaro 2SS, replied: Any
        up date with the starter? I have been having the same problem for a while. I installed
        a new battery and checked all wires and grounds, but no luck. (Available at
        https://www.camaro5.com/forums/showthread.php?t=399658&page=2)

        April 6, 2015, RGRCamaro, an owner of a 2011 Camaro 2SS, replied: Manny, I
        started a thread about this issue last week, OP commented that the starter he replaced
        it with, so far as fixed the issue! Another guy just replaced his starter with the OEM
        starter this weekend, so far has fixed his issue as well. I am going to replace mine as
        well. (Available at
        https://www.camaro5.com/forums/showthread.php?t=399658&page=2)


     e. August 7, 2017, OnkelMatze, an owner of a Camaro 2SS, posted:

        I had these starting issues when engine was hot, like at a stop after a while of
        driving cold starts worked fine….
        - bought new battery, same
        - bought a new starter, same
        - wrapped starter with heat shield, same

        gauged the volt value at the starter when engine was hot, there were 2 volt less
        than directly from the battery in the trunk

        solution:
        installed an additional ground wire from the engine block to the chassis, now hot
        starts work same as cold starts (Available at
        https://www.camaro5.com/forums/showthread.php?t=504199)

        August 9, 2017, jdpeezy91, an owner of a 2012 Camaro 2SS RS, replied: Im



                                             16
Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 17 of 40 PageID #: 93683



        having pretty bad electrical and hot start problems here to, would like to know
        where you ran this ground to on the sub frame or body do you have to drill a hole
        for it or bolt it to an existing point? (Available at
        https://www.camaro5.com/forums/showthread.php?t=504199)


     f. August 11, 2018, BayStreet510, an owner of a 2016 Camaro SS, posted: So it’s
        a 2016 SS. It runs great. No issues. Sometimes when I start it, the starter sounds
        like it’s having a hard time. The cranking sound will get super slow and even pause
        for a second in total silence mid crank then turn the motor over. It’s never failed
        to start and the battery is new.

        Dealer said it’s just how it is. Is this normal? It makes me nervous sometimes
        thinking that it will fail to start. Would an aftermarket high-performance starter
        help                this?                              (Available              at:
        https://www.camaro6.com/forums/showthread.php?t=536145)

        August 13, 2018, SSDan, an owner of a 2016 1SS, replied: I don’t think its
        because no cares but more so that this issue has been posted numerous times and
        no one has a definitive answer to give. Solutions that may or may not help have
        been battery replacements, starter replacements, wrapping starter with heat shield
        and battery cable replacement. To date the results for these remedies has been a
        mixed bag.

        I have this issue any time I have a hot start after a series of short such as the second
        or third stop at the bank or a store where the car is only off for a few minutes. So
        far I have had some very slow cranks but it has always found a way to start. Id oes
        not give me confidence in the car’s ability to start though. I try to arrange to avoid
        doing a series of short trips. I have also noticed that more people with 2016’s post
        about this than others. I didn’t start having slow starts until about one year of
        ownership. I now have 2.5 years of ownership and 18K miles – original battery,
        starter – etc.

        I have not taken mine to the dealership because I’m sure I will get the all is normal
        answer. Although I should probably do that before the 36 month part of the
        warranty              expires.                           (Available                at
        https://www.camaro6.com/forums/showthread.php?t=536145)

        August 13, 2018, jreagle56, an owner of a 2016 2SS, replied:

        Had the issue pop up 3 times so far since brand new. 2016 SS LT1 M6
        once right after I got the car. it was a hot august day driving around breaking in
        the engine, tranny, rear axle and brakes. Returned home and parked the car in
        garage; had to go right back out a few minutes later; slow turn over, pause and it
        started.

        Didn’t happen again until the following year, kind of the same situation.



                                              17
Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 18 of 40 PageID #: 93684



        Then again this year. A 2hr drive to the beach, really hot day, waiting in line to
        park, stalled car, restart and the starter just barely turned over, started on 2nd
        rotation, if a 3rd was needed I don’t think it would have done it.

        Seems like when the starter is heat soaked something goes wrong. There have been
        hotter days leaving the car to sit awhile and no problem starting. Cold starts, first
        of the day, no problem, cold winter days, no problem. After a round of golf, car
        sitting in a hot parking lot on a 100 degree day, no problem.

        With this car, the starter cadence isn’t the same all of the time (from day 1 till now)
        which is unlike every other car I have owned. To me, it feels like the starter motor
        is weak for the work it needs to accomplish or the alignment of the interlocking
        gears is not prefect or something else unknown going on.

        Read about the same problem here with no real solution. Replacing wires and a
        good battery seems to be a little bit outside of the real problem to me. I don’t have
        enough patients for dropping the SS off at the dealership and waiting for them to
        reproduce the problems to report to GM and solution to be born on my time, being
        given a mini van, suv or cruze as a loaner to drive in the meantime. Could be days,
        weeks, or months. That’s the downside to warranty work.

        Looked up a new starter on one of the GM parts websites, they are pretty
        affordable; not sure what it would take to get one installed though. Was
        considering purchasing one to have on hand in case of a failure. Just my to 2 cents
        …….                    FWIW.                     (Available                      at
        https://www.camaro6.com/forums/showthread.php?t=536145)


     g. April 21, 2017, franksredhot, an owner of a 2016 Camaro 1SS posted: My
        starter sounds very weak and barely cranks when the engine is hot. There is no
        problem when the engine is cold. Last time I left it with dealer and they said they
        couldn’t duplicate the problem. I remember my 88 Mustang was doing this and it
        was a starter problem. Anyone else encounter this in their SS? So far the dealer
        has done nothing about noisy rear and the weak start. I think I’m going to try a
        different                  dealer.                   (Available                  at
        https://www.camaro6.com/forums/showthread.php?t=492310)

        April 21, 2017, Daves1SS, an owner of a 2016 Camaro 1SS, replied: Mine has
        done this for quite some time now too but I haven’t take it to the dealer for it yet.
        It’s a pain with my schedule to get to the dealer. There have been times after
        shutting it off after say a 45 min drive, then cranking it back up 5-7 min later, that
        it nearly won’t turn over at all. But thank God even when it does it really bad it
        eventually still does turn over. Seems like starter heak soak maybe? (Available at
        https://www.camaro6.com/forums/showthread.php?t=492310)

        April 22, 2017, quikag, an owner of 2016 Camaro 2SS, replied: Same deal here,
        but it has always started so I haven’t taken it in. Normal? (Available at
        https://www.camaro6.com/forums/showthread.php?t=492310)


                                             18
Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 19 of 40 PageID #: 93685




     h. August 12, 2020, raidaru, an owner of a Camaro 2SS, posted: As u can see in
        the vid, the car needs like 4ever to start. Same battery tested on other SS, starts
        right away…….so……what do you think guys? (Available at
        https://www.camaro6.com/forums/showthread.php?t=580055.)

        August 12, 2020, SSDan, replied: This is a common issue and there seems to be
        no clear solution. I had it about 1.5 years ago while still in warranty and the
        dealer solution was a new battery. Now the issue is back. Many have tried new
        batteries, starters (or both), wrapping the starter with insulation and even an
        additional ground wire (engine to frame). The results of all of this are
        inconclusive.

        My issue is always on the restart of a fully warmed up engine that has set only a
        few minutes. Of late I have popped the hood between starts to get some heat out
        of the engine compartment. That seems to help. I also do not kill the engine
        while waiting in line at the bank or whatever. That wastes fuel but I don’t risk
        facing a no start.

        I’m convinced this is a heat soak to the starter. Now that I am out of warranty
        I’m going to look for a better aftermarket starter and battery the next time I have
        a failed start.

        Good luck – it is very frustrating! (Available at
        https://www.camaro6.com/forums/showthread.php?t=580055)


     i. June 21, 2016, LesBaer, an owner of a 2016 Camaro 2SS, posted: This has
        happened to me twice now. Both times were on hot days. I was stuck in bumper to
        bumper traffic on the highway after driving highway speed for over 20 minutes. I
        hit a traffic jam after curising along with the windows open, Carplay running
        (music, phone driving apps), and ALP system on. Turned on the AC high and
        eventually stalled (due to driver error). I went to restart the car and it just barely
        turned over. I listed all of the above items that were running because they all
        continue to run when the engine isn’t running. My theory is that this is putting
        much of strain on the battery. Has this happened to anyone else…what do you
        guys think?

        I’m not sure if this is a problem or I simply need a better battery. I don’t stall very
        often so I don’t know yet if this is going to happen every single time under these
        conditions or is just an isolated incident. The car does turn over, but it was very,
        very weak…it sounded like it was really struggling to start up. Sounded nothing
        like the initial start up, which is fine, even if I have the ALP system on, phone
        plugged in and music on high, and AC going high. I haven’t performed many tests
        yet     as    I    just     through    to   post     this.           (Available      at
        https://camaro6.com/forums/showthread.php?t=457199)

        July 18, 2016, scrap4u, an owner of a 2016 Camaro 2SS, replied: Interesting



                                             19
Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 20 of 40 PageID #: 93686



        that you posted this as I’ve noticed the same thing—weak restarts. Today it’s it’s
        in the mid 90s here and I’m using Bluetooth for my phone and have ac running
        moderately. Stopped to get gas and when I restarted the car it really seemed to
        struggle to start. I then noticed the battery gauge showed maybe an 11 level instead
        of a 14 where it normally is. I drive my car about twice a week and had just driven
        it yesterday. Thinking of having the dealer check it before buying a new battery
        since I only have 1100 miles on it but have had it since February. (Available at
        https://camaro6.com/forums/showthread.php?t=457199)

        July 20, 2016, raptor5244, an owner of a 2016 Camaro 2SS, replied: Same
        issue here. Weak restarts. It hasn’t failed me yet but it sure sounds weak sometimes
        when restarting. 1100 miles. I drive it just about everyday. (Available at
        https://camaro6.com/forums/showthread.php?t=457199)

        July 21, 2016, irmb, an owner of a 2016 Camaro SS, replied: I’ve had the same
        problem. (Available at https://camaro6.com/forums/showthread.php?t=457199)


     j. November 18, 2016, ender2664, an owner of a 2016 Camaro 2SS posted: I just
        got done with a 4 hour drive, 1.5 in bumper to bumper and my car wouldn’t start
        :/
        I pulled her into the garage, went inside for 5 mins, tried to start her and no luck.
        It didnt even sound like she was attempting to use the starter. I pressed the ignition
        button, clutch down of course, and she just made the same exact sound as when I
        press the button to only turn on the power.
        I popped the hood, waited another 15 mins and now she starts right up. Any clue
        what          that        was          about?                   (Available          at
        https://www.camaro6.com/forums/showthread.php?t=473917)

     k. September 3, 2016, BCKTLST, an owner of a 2017 Camaro SS2, posted: Order
        2017 Camaro SS2 Fifty edition back in May and finally received her 2 weeks ago.
        I have put 1300 mile on her since we got it, what a sweet ride I will say. We have
        been looking forward to having her entered today into the big a$$ local town car
        show since I ordered it. Went out this morning at 6:15 to leave so we would get a
        spot to show her off and……NOTHING. You could hear what I would say was
        maybe the fuel pump kicking in and that was it. Now having to deal with being
        towed, and not tearing the front end up while loading it. NOT the way I expected
        a brand new car to turn out.

        On September 6, 2016, he posted an update: Well ~~ Just heard from the
        dealership. Brad spanking new 2017 Camaro SS2 Fifty and the starter blew apart
        on the inside. WTF. Had a whopping 2 weeks and 1300 miles. (Available at
        https://www.camaro6.com/forums/showthread.php?t=465553).

     l. On June 29, 2017, Vyncynt, an owner of a 2016 Camaro 2SS, posted:

        Took my 2016 SS to the dealer for weak start analysis. They said they ran a
        diagnostic on the battery, alternator, and starter, but it diagnosed normal.


                                             20
Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 21 of 40 PageID #: 93687




             After I picked up my car, there was a “Test Report” receipt paper on the dash with
             the diagnostic results. It showed this:

             BAC CODE 171600

             Diagnostic Mode
             Test Info
             CCA 700
             Out of Vehicle
             Flooded

             Results
             Good Battery
             Rated: 700 CCA
             Measured: 794 CCA
             Measured Volts: 12.42
             Amp Hours: 0.0

             I read around on the forums and noticed “heat soak” . I think that might be a factor
             because it tends to happen after my car is hot and I restart it.

             It did not do this last Summer, but I’m worried when it hits 100+ degrees this
             Summer that it might fail and leave me stranded.

             Is there a GM bulletin or warranty covered fix for this?             (Available at
             https://www.camaro6.com/forums/showthread.php?t=499976)

             June 29, 2017, Adrian97c, an owner of a 2016 Camaro, replied: I live in FL,
             have       the       weak       start      daily.     (Available         at
             https://www.camaro6.com/forums/showthread.php?t=499976)

             June 30, 2017, bybcous, an owner from a 2016 Camaro 1SS, replied: Is this
             only occasional weak start? I have the same problem.      (Available at
             https://www.camaro6.com/forums/showthread.php?t=499976)

             July 3, 2017, Robert215, an owner of a 2016 Camaro SS, replied: Same here..
             after a good 30 of being on when I try to turn it right back on it will sometimes
             hesitate for even a half second between cranks. Dealer couldn’t find anything
             wrong                    either                   (Available                   at
             https://www.camaro6.com/forums/showthread.php?t=499976)

       52.      GM had superior and exclusive knowledge of the Starter Defect and knew or should

have known that the defect was not known or reasonably discoverable by Plaintiff and Class

Members before they purchased or leased the Class Vehicles.




                                                 21
Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 22 of 40 PageID #: 93688




        53.     Plaintiff is informed and believes, and based thereon alleges, that before Plaintiff

purchased his Class Vehicle, and since 2009, GM knew about the Starter Defect through sources

not available to consumers, including pre-release testing data, early consumer complaints to GM

and its dealers, testing conducted in response to those complaints, high failure rates and

replacement part sales data, and other aggregate data from GM dealers about the problem.

        54.     GM is experienced in the design and manufacture of consumer vehicles. As an

experienced manufacturer, GM conducts tests, including pre-sale durability testing, on incoming

components, including the starters, to verify the parts are free from defect and align with GM’s

specifications. 8 Thus, GM knew or should have known that the subject starter was defective and

prone to put drivers in a dangerous position due to the inherent risk of the defect.

        55.     Additionally, GM should have learned of this widespread defect from the many

reports received from dealerships and from customer complaints directly to GM. GM’s customer

relations department collects and analyzes field data including, but not limited to, repair requests

made at dealerships, technical reports prepared by engineers who have reviewed vehicles for which

warranty coverage is being requested, parts sales reports, and warranty claims data.

        56.     Defendant’s warranty department similarly analyzes and collects data submitted by

its dealerships in order to identify trends in its vehicles. It is Defendant’s policy that when a repair

is made under warranty the dealership must provide GM with detailed documentation of the

problem and the fix employed to correct it. Dealerships have an incentive to provide detailed

information to GM, because they will not be reimbursed for any repairs unless the justification is

sufficiently detailed.

        57.     The existence of the Starter Defect is a material fact that a reasonable consumer

would consider when deciding whether to purchase or lease a Class Vehicle. Had Plaintiff and



8
  Akweli Parker, How Car Testing Works, HOWSTUFFWORKS.COM,
http://auto.howstuffworks.com/car-driving-safety/safety-regulatory-devices/car-testing.htm
(“The idea behind car testing is that it allows manufactures to work out all the kinks and
potential problems of a model before it goes into full production.”) (last viewedAugust 25,
2020).



                                                  22
Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 23 of 40 PageID #: 93689




other Class Members known of the Starter Defect, they would have paid less for the Class Vehicles

or would not have purchased or leased them.

       58.     On information and belief, the Starter Defect has been so prevalent and GM and its

authorized dealers unwilling to help, that owners of Class Vehicles have tried numerous repairs on

their own, including but not limited to replacing starters with non-OEM starters, replacing

batteries, adding new grounding wires, and/or adding additional heat shielding.

       59.     Reasonable consumers, like Plaintiff, reasonably expect that a vehicle’s starter will

function regardless of heat conditions, are safe, will function in a manner that will not pose a safety

risk, and are free of defects. Plaintiff and Class Members further reasonably expect that GM will
not sell or lease vehicles with known safety defects, such as the Starter Defect, and will disclose

any such defects to its consumers when it learns of them. They did not expect GM to fail to disclose

the Starter Defect to them and to continually deny it.

                        GM Has Actively Concealed the Starter Defect

       60.     Despite its knowledge of the Starter Defect in the Class Vehicles, GM actively

concealed the existence and nature of the defect from Plaintiff and Class Members. Specifically,

GM failed to disclose or actively concealed at and after the time of purchase, lease, or repair:

               (a) any and all known material defects or material nonconformity of the Class

                   Vehicles, including the defects pertaining to the starter;

               (b) that the Class Vehicles, including starter, were not in good in working order,

                   were defective, and were not fit for their intended purposes; and

               (c) that the Class Vehicles and the starters were defective, despite the fact that GM

                   learned of such defects as early as 2009.

       61.     As discussed above, GM monitors its customers’ discussions on online forums such

as www.camaro5.com and www.camaro6.com, and actively concealed the defect by denying the

existence of a defect, claiming slow or weak starts are normal condition, and blaming the class

members for the problems.




                                                  23
Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 24 of 40 PageID #: 93690




       62.     When consumers present their Class Vehicles to an authorized GM dealer for

diagnosis and repair, GM refuses to honor the 3-year, 36,000-mile warranty, telling the customers

that the condition is normal or else providing ineffective and incomplete repairs.

       63.     Accordingly, despite GM’s knowledge of the Starter Defect, GM has caused Class

Members to expend money at its dealerships to diagnose, repair or replace the Class Vehicles’

starters, and other damaged components, once the time limitations have run on the bumper-to-

bumper warranty.

             TOLLING OF THE STATUTE OF LIMITATIONS AND ESTOPPEL
       64.     Any applicable statute of limitations has been tolled by Defendant’s knowing and

active concealment of the Starter Defect and misrepresentations and omissions alleged herein.

Through no fault or lack of diligence, Plaintiff and members of the Class were deceived regarding

the Class Vehicles and could not reasonably discover the Defect or Defendant’s deception with

respect to the Defect. Defendant and its agents continue to deny the existence and extent of the

Defect, even when questioned by Plaintiff and members of the Class.

       65.     Plaintiff and members of the Class did not discover and did not know of any facts

that would have caused a reasonable person to suspect that the Defendant was concealing a defect

and/or the Class Vehicles contained the Starter Defect and the corresponding safety risk. As

alleged herein, the existence of the Starter Defect was material to Plaintiff and members of the

Class at all relevant times. Within the time period of any applicable statutes of limitations, Plaintiff

and members of the Class could not have discovered through the exercise of reasonable diligence

the existence of the Defect or that the Defendant was concealing the Defect.

       66.     At all times, Defendant is and was under a continuous duty to disclose to Plaintiff

and members of the Class the true standard, quality and grade of the Class Vehicles and to disclose

the Starter Defect and corresponding safety risk due to their exclusive and superior knowledge of

the existence and extent of the Starter Defect in Class Vehicles.




                                                  24
Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 25 of 40 PageID #: 93691




       67.     Defendant knowingly, actively and affirmatively concealed the facts alleged herein.

Plaintiff and members of the Class reasonably relied on Defendant’s knowing, active, and

affirmative concealment.

       68.     For these reasons, all applicable statutes of limitation have been tolled based on the

discovery rule and Defendant’s fraudulent concealment, and Defendant is estopped from relying

on any statutes of limitations in defense of this action.


                               CLASS ACTION ALLEGATIONS

       69.     Plaintiff brings this lawsuit as a class action on behalf of himself and all others

similarly situated as members of the proposed Class pursuant to Federal Rules of Civil Procedure

23(a) and 23(b)(3). This action satisfies the numerosity, commonality, typicality, adequacy,

predominance, and superiority requirements of those provisions.

       70.     The Classes are defined as:

               Nationwide Class: All persons and entities in the United States
               who purchased or leased a 2010 to present Chevrolet Camaro (the
               “Nationwide Class” or “Class”).

               Maryland Class: All individuals who purchased or leased any
               2010 to present Chevrolet Camaro vehicle in the State of
               Maryland.

       71.     Excluded from the Class are: (1) Defendant, any entity or division in which

Defendant has a controlling interest, and their legal representatives, officers, directors, assigns,

and successors; (2) the Judge to whom this case is assigned and the Judge’s staff; (3) any Judge

sitting in the presiding state and/or federal court system who may hear an appeal of any judgment

entered; and (4) those persons who have suffered personal injuries as a result of the facts alleged

herein. Plaintiff reserves the right to amend the Class definitions if discovery and further

investigation reveal that the Class should be expanded or otherwise modified.

       72.     Numerosity: Although the exact number of Class Members is uncertain and can

only be ascertained through appropriate discovery, the number is great enough such that joinder is

impracticable. The disposition of the claims of these Class Members in a single action will provide




                                                  25
Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 26 of 40 PageID #: 93692




substantial benefits to all parties and to the Court. The Class Members are readily identifiable from

information and records in Defendant’s possession, custody, or control, as well as from records

kept by the Department of Motor Vehicles.

       73.      Typicality: Plaintiff’s claims are typical of the claims of the Class in that Plaintiff,

like all Class Members, purchased or leased a Class Vehicle designed, manufactured, and

distributed by GM. The representative Plaintiff, like all Class Members, has been damaged by

Defendant’s misconduct in that they have incurred or will incur the cost of repairing or replacing

the defective starter and/or other damage components. Furthermore, the factual bases of GM’s

misconduct are common to all Class Members and represent a common thread resulting in injury

to the Class.

       74.      Commonality: There are numerous questions of law and fact common to Plaintiff

and the Class that predominate over any question affecting Class Members individually. These

common legal and factual issues include the following:

                (a) Whether Class Vehicles suffer from defects relating to the starter;

                (b) Whether the defects relating to the starter constitute an unreasonable safety risk;

                (c) Whether Defendant knows about the defects pertaining to the starter and, if so,

                    how long Defendant has known of the defect;

                (d) Whether the defective nature of the starter constitutes a material fact;

                (e) Whether Defendant has a duty to disclose the defective nature of the starter to

                    Plaintiff and Class Members;

                (f) Whether Plaintiff and the other Class Members are entitled to equitable relief,

                    including a preliminary and/or permanent injunction;

                (g) Whether Defendant knew or reasonably should have known of the defects

                    pertaining to the starter before it sold and leased Class Vehicles to Class

                    Members;




                                                  26
Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 27 of 40 PageID #: 93693




               (h) Whether Defendant should be declared financially responsible for notifying the

                     Class Members of problems with the Class Vehicles and for the costs and

                     expenses of repairing and replacing the defective starter;

               (i) Whether Defendant is obligated to inform Class Members of their right to seek

                     reimbursement for having paid to diagnose, repair, or replace their defective

                     starter;

               (j) Whether Defendant breached the implied warranty of merchantability pursuant

                     to the Magnuson-Moss Warranty Act; and

               (k) Whether Defendant breached written warranties pursuant to the Magnuson-
                     Moss Warranty Act.

       75.     Adequate Representation: Plaintiff will fairly and adequately protect the interests

of the Class Members. Plaintiff has retained attorneys experienced in the prosecution of class

actions, including consumer and product defect class actions, and they intend to prosecute this

action vigorously.

       76.     Predominance and Superiority: Plaintiff and Class Members have all suffered and

will continue to suffer harm and damages as a result of Defendant’s unlawful and wrongful

conduct. A class action is superior to other available methods for the fair and efficient adjudication

of the controversy. Absent a class action, most Class Members would likely find the cost of

litigating their claims prohibitively high and would therefore have no effective remedy. Because

of the relatively small size of the individual Class Members’ claims, it is likely that only a few

Class Members could afford to seek legal redress for Defendant’s misconduct. Absent a class

action, Class Members will continue to incur damages, and Defendant’s misconduct will continue

without remedy or relief. Class treatment of common questions of law and fact would also be a

superior method to multiple individual actions or piecemeal litigation in that it will conserve the

resources of the courts and the litigants and promote consistency and efficiency of adjudication.




                                                  27
Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 28 of 40 PageID #: 93694




                                 FIRST CAUSE OF ACTION
                     Violations of the Maryland Consumer Protection Act
                            Md. Code. Com. Law §§ 13-101, et seq.
                              (On Behalf of the Maryland Class)


       77.     Plaintiff Chris Talley, individually and on behalf of the Maryland Class,

incorporates by reference all of the allegations contained in the preceding paragraphs of this Class

Action Complaint as if fully set forth herein.

       78.     Plaintiff brings this claim individually and on behalf of the Maryland Class against

Defendant.

       79.     Maryland’s Consumer Protection Act (“MCPA”) makes it unlawful for a person to

engage in any unfair, abusive, or deceptive trade practice in the sale or lease, or offer for sale or

lease of any consumer goods, among other things.

       80.     Defendant is a “person,” Talley and members of the Maryland Class are

“consumers,” and the Vehicles are “consumer goods” within the meaning of Md. Code Ann., Com.

Law §§ 13-101, 13-301, and 13-303.

       81.     Defendant violated and continues to violate the MCPA by engaging in the

following unfair, abusive, and deceptive trade practices proscribed by Maryland Code,

Commercial Law § 13-301 in connection with consumer transactions intended to result in, and that

did result in, the sale and/or lease of the Vehicles to Talley and members of the Maryland Class:

               (a) False, falsely disparaging, or misleading oral or written statement, visual

                   description, or other representation of any kind which has the capacity,

                   tendency, or effect of deceiving or misleading consumers (Md. Code Ann.,

                   Com. Law §§ 13-301(1));

               (b) Representation that consumer goods, consumer realty, or consumer services

                   have a sponsorship, approval, accessory, characteristic, ingredient, use, benefit,

                   or quantity which they do not have (Md. Code Ann., Com. Law §§ 13-

                   301(2)(i));




                                                 28
Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 29 of 40 PageID #: 93695




               (c) Representation that consumer goods, consumer realty, or consumer services are

                   of a particular standard, quality, grade, style, or model which they are not (Md.

                   Code Ann., Com. Law §§ 13-301(2)(iv));

               (d) Failure to state a material fact if the failure deceives or tends to deceive (Md.

                   Code Ann., Com. Law §§ 13-301(3));

               (e) Advertisement or offer of consumer goods, consumer realty, or consumer

                   services without intent to sell, lease, or rent them as advertised or offered (Md.

                   Code Ann., Com. Law §§ 13-301(5)(i)); and

               (f) Deception, fraud, false pretense, false premise, misrepresentation, or knowing
                   concealment, suppression, or omission of any material fact with the intent that

                   a consumer rely on the same in connection with the promotion or sale of any

                   consumer goods, consumer realty, or consumer service (Md. Code Ann., Com.

                   Law §§ 13-301(9)(i)).

       82.     Defendant engaged in unfair, abusive, and deceptive acts, omissions, and practices

by making misrepresentations to Plaintiff and members of the Maryland Class by marketing and

advertising the Vehicles as being capable of starting and having superior performance when, in

fact, the Vehicles suffer from the Defect, and by omitting material facts in connection with the sale

and/or lease and advertisement of the Vehicles by failing to inform Talley and the members of the

Maryland Class about the Defect.

       83.     Talley and members of the Maryland Class, in purchasing/leasing and using the

Vehicles, did reasonably act in response to Defendant’s above representations or would have

considered the omitted facts set forth herein material to their purchasing decision.

       84.     The representations regarding the Vehicles were material to Talley and members

of the Maryland Class. Defendant intended that Talley and members of the Maryland Class would

rely on these representations and they did, in fact, rely on the representations.

       85.     Defendant owed Plaintiff and the Maryland Class a duty to disclose the true nature

of the Camaros because Defendant: (a) possessed exclusive knowledge about the defect; (b)




                                                 29
Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 30 of 40 PageID #: 93696




intentionally concealed the foregoing from Plaintiff and the Maryland Class; (c) made incomplete

representations about the Camaro, while purposefully withholding material facts from Plaintiff and

the Maryland Class that contradicted these representations; and (d) knew of the safety risk,

triggering its duty to disclose under the Motor Vehicle Safety Act.

       86.     Defendant knew about the Starter Defect at time of sale and lease. Defendant

acquired additional information concerning the Starter Defect after the Camaros were sold and

leased but continued to conceal information.

       87.     Defendant thus violated the MCPA by, at a minimum, employing deception,

deceptive acts or practices, fraud, concealment, suppression, or omission of any material fact with
the intent that others rely upon such concealment, suppression, or omission, in connection with the

sale and lease of the Class Vehicles.

       88.     Defendant intentionally and knowingly misrepresented material facts regarding the

Class Vehicles with intent mislead Plaintiff and the Maryland Class members.

       89.     Defendant knew or should have known that its conduct violated the MCPA.

       90.     Defendant’s unfair or deceptive acts or practices were likely to and did in fact

deceive reasonable consumers, including Plaintiff.

       91.     Plaintiff and the Maryland Class suffered ascertainable loss and actual damages as

a direct and proximate result of Defendant’s misrepresentations and its concealment of and failure

to disclose material information. Plaintiff and the Maryland Class members who purchased or

leased the Class Vehicles would not have purchased or leased them or would have paid

significantly less for them if the Starter Defect had been disclosed.

       92.     Defendant had an ongoing duty to Plaintiff and the Maryland Class to refrain from

unfair and deceptive practices under the MCPA. All owners of the Class Vehicles suffered

ascertainable loss in the form of the diminished value of their vehicles as a result of Defendant’s

deceptive and unfair acts and practices made in the course of Defendant’s business.




                                                 30
Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 31 of 40 PageID #: 93697




        93.        Defendant’s violations present a continuing risk to Plaintiff, the Maryland Class,

and the general public. Defendant’s unlawful acts and practices complained of herein affect the

public interest.

        94.        As a direct and proximate cause of Defendant’s violations of the MCPA, Plaintiff

and the Maryland Class have suffered injury in fact and/or actual damage, in that they purchased

or leased Vehicles with a Starter Defect that is unreasonably expensive to repair and/or replace,

particularly since Defendant will not acknowledge the Defect and has not made available a

permanent repair. Had Defendant disclosed the true quality, nature and drawbacks of the Vehicles,

Plaintiff and the Maryland Class members would not have purchased, or would have paid
significantly less, for the Vehicles. Plaintiff and the Maryland Class have suffered further harm in

that the Vehicles’ starter fail prematurely, they have paid or will be required to pay significantly

more to repair or replace the starter than is reasonably anticipated and represented, other electrical

system components may be damaged and require replacement, and the Vehicles have suffered

diminution in value.

        95.        Plaintiff and the Maryland Class are entitled to recover damages, reasonable

attorneys’ fees and costs, expert expenses, an order enjoining Defendant’s unfair and/or deceptive

acts and practices, and any other just and proper relief under the MCPA.


                           SECOND CAUSE OF ACTION
    Breach of Express Warranty Pursuant to Md. Code. Com. Law §§ 2-313 and 2A-210
                          (On Behalf of the Maryland Class)


        96.        Plaintiff Chris Talley, individually and on behalf of the Maryland Class,

incorporates by reference all of the allegations contained in the preceding paragraphs of this Class

Action Complaint as if fully set forth herein.

        97.        Plaintiff Talley brings this claim individually and on behalf of the Maryland Class

against Defendant.




                                                   31
Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 32 of 40 PageID #: 93698




       98.     Defendant is and was at all relevant times a “merchant” with respect to motor

vehicles under Md. Code Com. Law § 2-104(1) and a “seller” of motor vehicles under § 2-

103(1)(d).

       99.     With respect to leases, Defendant is and was at all relevant times a “lessor” of motor

vehicles under Md. Code Com. Law § 2A-103(1)(p).

       100.    The Class Vehicles are and were at all relevant times “goods” within the meaning

of Md. Code Com. Law §§ 2-105(1) and 2a-103(1)(h).

       101.    The starters were manufactured and/or installed in the Class Vehicles by Defendant

and are covered by the express warranty.
       102.    In a section entitled “What is Covered,” Defendant’s express warranty (or New

Vehicle Limited Warranty (“NVLW”)) provides in relevant part that “The warranty covers repairs

to correct any vehicle defect, not slight noise, vibrations, or other normal characteristics of the

vehicle due to materials or workmanship occurring during the warranty period.” The warranty

further provides that “Warranty repairs, including, including towing, parts, and labor, will be made

at no charge” and “[t]o obtain warranty repairs, take the vehicle to a Chevrolet dealer facility within

the warranty period and request the needed repairs.”

       103.    According to GM, the “Bumper-to-Bumper (Includes Tires) Coverage is for the

first 3 years or 36,000 miles, whichever comes first.”

       104.    Defendant’s NVLW and other warranties regarding the Class Vehicles formed a

basis of the bargain that was breached when Plaintiff and the Maryland Class members purchased

or leased the Class Vehicles with defective starter.

       105.    Plaintiff and the Maryland Class members experienced defects within the warranty

period. Despite the existence of the NVLW, Defendant failed to inform Plaintiff and the Maryland

Class members that the Class Vehicles were equipped with defective starter and/or ineffective heat

shielding. When providing repairs under the express warranty, these repairs were ineffective and

incomplete and did not provide a permanent repair for the Starter Defect.




                                                  32
Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 33 of 40 PageID #: 93699




         106.   Defendant breached the express warranty promising to repair or adjust defects in

materials or workmanship of any part supplied by Defendant. Defendant has not repaired or

adjusted, and has been unable to repair or adjust, the Class Vehicles materials and workmanship

defects.

         107.   Plaintiff reported his starter failures to Defendant by way of letter notice on or about

June 15, 2020. In addition, Defendant was provided with notice of these issues by numerous

NHTSA and consumer complaints filed against it, including the instant Complaint and similar

legal proceedings, and has actual knowledge of the defect.

         108.   As a direct and proximate result of Defendant’s breach of express warranties,
Plaintiff and the Maryland Class members have been damaged in an amount to be determined at

trial.


                            THIRD CAUSE OF ACTION
    Breach of Implied Warranty Pursuant to Md. Code. Com. Law §§ 2-314 and 2A-212
                          (On Behalf of the Maryland Class)
         109.   Plaintiff Chris Talley, individually and on behalf of the Maryland Class,

incorporates by reference all of the allegations contained in the preceding paragraphs of this Class

Action Complaint as if fully set forth herein.

         110.   Plaintiff Talley brings this claim individually and on behalf of the Maryland Class

against Defendant.

         111.   Defendant is and was at all relevant times a “merchant” with respect to motor

vehicles under Md. Code Com. Law § 2-104(1) and a “seller” of motor vehicles under § 2-

103(1)(d).

         112.   With respect to leases, Defendant is and was at all relevant times a “lessor” of motor

vehicles under Md. Code Com. Law § 2A-103(1)(p).

         113.   The Class Vehicles are and were at all relevant times “goods” within the meaning

of Md. Code Com. Law §§ 2-105(1) and 2a-103(1)(h).




                                                  33
Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 34 of 40 PageID #: 93700




       114.     A warranty that the Class Vehicles were in merchantable condition and fit for the

ordinary purpose for which vehicles are used is implied by law pursuant to Md. Code Com. Law

§§ 2-314, and 2A-212.

       115.     Defendant provided Plaintiff and Class Members with an implied warranty that the

Class Vehicles and their components and parts are merchantable and fit for the ordinary purposes

for which they were sold. However, the Class Vehicles are not fit for their ordinary purpose of

providing reasonably reliable and safe transportation because, inter alia, the Class Vehicles and

their starter suffered from an inherent defect at the time of sale and thereafter and are not fit for

their particular purpose of providing safe and reliable transportation.
       116.     Defendant impliedly warranted that the Class Vehicles were of merchantable

quality and fit for their intended use. This implied warranty included, among other things: (i) a

warranty that the Class Vehicles and their starter, which were manufactured, supplied, distributed,

and/or sold by GM, would provide safe and reliable transportation; and (ii) a warranty that the

Class Vehicles and their starter would be fit for their intended use.

       117.     Contrary to the applicable implied warranties, the Class Vehicles and their starter

at the time of sale and thereafter were not fit for their ordinary and intended purpose of providing

Plaintiff and Class Members with reliable, durable, and safe transportation. Instead, the Class

Vehicles are defective, including the defective starter.

       118.     The alleged Starter Defect is inherent and was present in each Class Vehicle at the

time of sale.

       119.     Because of Defendant’s breach of the applicable implied warranties, owners and/or

lessees of the Class Vehicles suffered an ascertainable loss of money, property, and/or value of

their Class Vehicles. Additionally, because of the Starter Defect, Plaintiff and Class Members were

harmed and suffered actual damages in that the Class Vehicles’ starter are substantially certain to

fail before their expected useful life has run.




                                                  34
Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 35 of 40 PageID #: 93701




       120.     As a direct and proximate result of Defendant’s breach of the implied warranty of

merchantability, Plaintiff and the Maryland Class members have been damaged in an amount to

be determined at trial.


                              FOURTH CAUSE OF ACTION
              Breach of Warranty Pursuant to the Magnuson-Moss Warranty Act,
                                  15 U.S.C. § 2303 et seq.
                            (On Behalf of the Nationwide Class)
       121.     Plaintiff incorporates by reference the allegations contained in the preceding

paragraphs of this Complaint.

       122.     Plaintiff brings this cause of action on behalf of himself and the Class against

Defendant.

       123.     The Class Vehicles are a “consumer product” within the meaning of the Magnuson-

Moss Warranty Act, 15 U.S.C. § 2301(1).

       124.     Plaintiff and Class Members are “consumers” within the meaning of the Magnuson-

Moss Warranty Act, 15 U.S.C. § 2301(3).

       125.     Defendant is a “supplier” and “warrantor” within the meaning of the Magnuson-

Moss Warranty Act, 15 U.S.C. § 2301(4)-(5).

       126.     GM’s express warranty is a "written warranty" within the meaning of the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(6).

       127.     GM provided all purchasers and lessees of the Class Vehicles with the express

warranty described herein, which became a material part of the bargain.

       128.     GM provided all purchasers and lessees of Class Vehicles with express and implied

warranties.

       129.     Under the Warranty, GM expressly warranted the following: “The warranty covers

repairs to correct any vehicle defect, not slight noise, vibrations, or other normal characteristics of

the vehicle due to materials or workmanship occurring during the warranty period.” Accordingly,

the warranty covered all defects except for “slight noise, vibrations, or other normal characteristics

of the vehicle due to materials or workmanship occurring during the warranty period.” Because



                                                  35
Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 36 of 40 PageID #: 93702




the Defect does not fall into any of the above excluded categories, it is covered under GM’s express

warranty. GM agreed to provide such repairs “including towing, parts, and labor . . . at no charge”

for up to 4 years or 50,000 miles, whichever comes first, for the Class Vehicles.

       130.    On information and belief, GM breached the express warranty by:

               (a) Failing to extend the Warranty with the purchase or lease of the Class Vehicles,

                   thereby warranting to repair or replace any part defective in material or

                   workmanship, including the starter, at no cost to the owner or lessee;

               (b) Selling and leasing Class Vehicles with starter that were defective in material

                   and workmanship, requiring repair or replacement within the warranty period;
               (c) Refusing to honor the express warranty by repairing or replacing, free of charge,

                   the starter and damaged components, but instead providing only other defective

                   and otherwise non-permanent repairs; and

               (d) Purporting to repair the Class Vehicles and/or performing inadequate, illusory

                   repairs, including by falsely informing Class Members that there was no

                   problem with starter on their Class Vehicles, performing ineffective procedures,

                   and/or replacing defective starter or other components with equally defective

                   starter or other components, without actually repairing the Class Vehicles.

       131.    Furthermore, GM impliedly warranted that the Class Vehicles were of

merchantable quality and fit for use. This implied warranty included, among other things: (i) a

warranty that the Class Vehicles and their starters were manufactured, supplied, distributed, and/or

sold by GM would provide safe and reliable transportation; and (ii) a warranty that the Class

Vehicles and their starter would be fit for their intended use while the Class Vehicles were being

operated.

       132.    Contrary to the applicable implied warranties, the Class Vehicles and their starter

at the time of sale and thereafter were not fit for their ordinary and intended purpose of providing

Plaintiff and Class Members with reliable, durable, and safe transportation. Instead, the Class

Vehicles are defective, including the defective design of their starter.




                                                 36
Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 37 of 40 PageID #: 93703




        133.    Defendant’s breach of implied warranties has deprived Plaintiff and Class Members

of the benefit of their bargain.

        134.    Plaintiff and members of the Class have had sufficient direct dealings with either

GM or its agents (dealerships and technical support) to establish privity of contract between GM,

on one hand, and Plaintiff and each of the other Class members on the other hand. Nonetheless,

privity is not required here because Plaintiff and each of the other Class members are intended

third-party beneficiaries of contracts between GM and its dealers, and specifically, of GM’s

implied warranties. The dealers were not intended to be the ultimate consumers of the Class

Vehicles and have no rights under the warranty agreements provided with the Class Vehicles; the
warranty agreements were designed for and intended to benefit the consumer only. Further,

Maryland law provides for privity between a manufacturer and a purchaser. See Md. Code Ann.,

Com. Law § 2-314(1)(a) & (b).

        135.    The amount in controversy of the individual claims of Plaintiff and each Class

member meets or exceeds the sum or value of $25,000. In addition, the amount in controversy

meets or exceeds the sum or value of $50,000 (exclusive of interests and costs) computed on the

basis of all claims to be determined in this suit.

        136.    Defendant has been afforded a reasonable opportunity to cure its breach, including

when Plaintiff and Class Members brought their vehicles in for diagnoses and repair of the starter.

        137.    As a direct and proximate cause of Defendant’s breach of implied warranties,

Plaintiff and Class Members sustained and incurred damages and other losses in an amount to be

determined at trial. Defendant’s conduct damaged Plaintiff and Class Members, who are entitled

to recover actual damages, consequential damages, specific performance, diminution in value,

costs, attorneys’ fees, and/or other relief as appropriate.

        138.    Because of Defendant’s violations of the Magnuson-Moss Warranty Act as alleged

herein, Plaintiff and Class Members have incurred damages.




                                                     37
Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 38 of 40 PageID #: 93704




                                 FIFTH CAUSE OF ACTION
                                      Unjust Enrichment
                               (On Behalf of the Nationwide Class)
         139.   Plaintiff incorporates by reference the allegations contained in the preceding

paragraphs of this Complaint.

         140.   Plaintiff brings this cause of action on behalf of himself and the Class.

         141.   As a direct and proximate result of Defendant’s failure to disclose known defects,

Defendant has profited through the sale and lease of the Class Vehicles. Although these vehicles

are purchased through Defendant’s agents, the money from the vehicle sales flows directly back

to Defendant.

         142.   As a result of its wrongful acts, concealments, and omissions of the defect in its

Class Vehicles, as set forth above, Defendant charged a higher price for their vehicles than the

vehicles’ true value. Plaintiff and members of the Class paid that higher price for their vehicles to

Defendant’s authorized dealers, which are in Defendant’s control. Defendant also reaps huge

profits from the sales of its vehicles through its authorized dealers, netting $106,366,000 in 2019

alone.

         143.   Additionally, as a direct and proximate result of Defendant’s failure to disclose

known defects in the Class Vehicles, Plaintiff and Class Members have vehicles that require

repeated, high-cost repairs that can and therefore have conferred an unjust substantial benefit upon

Defendant.

         144.   Defendant has been unjustly enriched due to the known defects in the Class

Vehicles through the use money paid that earned interest or otherwise added to Defendant’s profits

when said money should have remained with Plaintiff and Class Members.

         145.   As a result of the Defendant’s unjust enrichment, Plaintiff and Class Members have

suffered damages.


                                     PRAYER FOR RELIEF

         146.   Plaintiff, individually and all others similarly situated, requests the Court to enter

judgment against Defendant, as follows:


                                                 38
Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 39 of 40 PageID #: 93705




           (a) An order certifying the proposed Class, designating Plaintiff as named

              representative of the Classes, and designating the undersigned as Class

              Counsel;

           (b) A declaration that Defendant is financially responsible for notifying all Class

              Members about the defective nature of the starter, including the need for

              periodic maintenance;

           (c) An order enjoining Defendant from further deceptive distribution, sales, and

              lease practices with respect to Class Vehicles; compelling Defendant to issue a

              voluntary recall for the Class Vehicles pursuant to 49 U.S.C. § 30118(a);
              compelling Defendant to remove, repair, and/or replace the Class Vehicles’

              defective starter with suitable alternative product(s) that do not contain the

              defects alleged herein; enjoining Defendant from selling the Class Vehicles

              with the misleading information; and/or compelling Defendant to reform its

              warranty, in a manner deemed to be appropriate by the Court, to cover the injury

              alleged and to notify all Class Members that such warranty has been reformed;

           (d) An award to Plaintiff and the Class for compensatory, exemplary, and statutory

              damages, including interest, in an amount to be proven at trial;

           (e) Any and all remedies provided pursuant to the Magnuson-Moss Warranty Act;

           (f) Any and all remedies provided pursuant to the causes of action and statutes

              alleged herein;

           (g) A declaration that Defendant must disgorge, for the benefit of the Class, all or

              part of the ill-gotten profits it received from the sale or lease of its Class

              Vehicles or make full restitution to Plaintiff and Class Members;

           (h) An award of attorneys’ fees and costs, as allowed by law;

           (i) An award of pre-judgment and post-judgment interest, as provided by law;

           (j) Leave to amend the Complaint to conform to the evidence produced at trial; and

           (k) Such other relief as may be appropriate under the circumstances.




                                            39
Case 1:99-mc-09999 Document 946 Filed 08/27/20 Page 40 of 40 PageID #: 93706




                               DEMAND FOR JURY TRIAL

      147.   Plaintiff hereby demands a trial by jury of all issues in this action so triable.

Dated: August 27, 2020                           Respectfully submitted,


                                            Attorneys for Plaintiff,

                                             By: /s/ Russell D. Paul
                                             Russell D. Paul (Bar No. 4647)
                                             Abigail Gertner (PHV app. forthcoming)
                                             Amey J. Park (PHV app. forthcoming)
                                             BERGER MONTAGUE PC
                                             1818 Market Street, Suite 3600
                                             Philadelphia, PA 19103
                                             Tel.: (215) 875-3000
                                             Fax: (215) 875-4604
                                             Email: rpaul@bm.net
                                                     agertner@bm.net
                                                     apark@bm.net

                                             CAPSTONE LAW APC
                                             Steven R. Weinmann (PHV app. forthcoming)
                                             Tarek H. Zohdy (PHV app. forthcoming)
                                             Cody R. Padgett (PHV app. forthcoming)
                                             Trisha K. Monesi (PHV app. forthcoming)
                                             1875 Century Park East, Suite 1000
                                             Los Angeles, California 90067
                                             Telephone:    (310) 556-4811
                                             Facsimile:    (310) 943-0396
                                             Steven.Weinmann@capstonelawyers.com
                                             Tarek.Zohdy@capstonelawyers.com
                                             Cody.Padgett@capstonelawyers.com
                                             Trisha.Monesi@capstonelawyers.com

                                             KEHOE LAW FIRM, P.C.
                                             Michael K. Yarnoff (Bar No. 3351)
                                             Two Penn Center Plaza
                                             1500 JFK Boulevard, Suite 1020
                                             Philadelphia, PA 19102
                                             Telephone:     (215) 792-6676
                                             myarnoff@kehowlawfim.com




                                               40
